Citation Nr: 1532251	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for right pes plano valgus.

3.  Entitlement to a rating in excess of 10 percent for left pes plano valgus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issues seeking increased ratings for right and left pes plano valgus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

During the March 2015 hearing before the undersigned, prior to the promulgation of a decision in this matter, the appellant stated that he wished to withdraw his appeal seeking service connection for hypertension; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the issue of service connection for hypertension; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

During the March 2015 hearing, the Veteran expressed his intent to withdraw the appeal seeking service connection for hypertension.  There are no allegations of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking service connection for hypertension is dismissed.


REMAND

The Veteran asserts that a higher rating is warranted for pes planus of each foot.  The Veteran's most recent VA examination for pes planus was in May 2010; he alleges, in essence, that it has increased in severity since.  During the March 2015 hearing before the undersigned, he testified that he had pain and swelling of both feet.  In light of the allegation of worsening, and the length of the intervening period since he was last examined, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received, for bilateral pes planus since 2012, and to submit authorization forms for VA to secure records of such evaluations and treatment from any (and all) private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his bilateral pes planus.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The examiner must note any additional functional limitations due to such factors as pain, use, etc.  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and readjudicate the claims for increase.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


